KEARSE, Circuit Judge,
dissenting:
With all due respect to the majority, I must dissent. I do not see a significant difference between “disputes or controversies ‘under’ or ‘arising out of’ the contract,” at issue in In re Kinoshita, 287 F.2d 951, 953 (2d Cir.1961), and “any question or dispute ... arising] or occurring] under” the contract, the arbitration provision in the present case. I would thus rule, as was held in Kinoshita, that claims of fraudulent inducement to enter into the contract fall outside the arbitration provision.